      Case 1:16-cv-09630-RA-SDA Document 182
                                         181 Filed 10/08/20
                                                   10/06/20 Page 1 of 1




                            Law Office of Andrea Paparella, PLLC
                                       4 Dunlap Street
                                      Salem, MA 01970
                                    Phone: 617-680-2400
                                     Fax: 914-462-3287
                             Email: amp@andreapaparella.com


                                                       October 6, 2020


BY ECF
The Honorable Ronnie Abrams
United States District Court
   for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 1506
New York, NY 10007

       Re:    Yemelyan Shipkevich v. The New York And Presbyterian Hospital and 1199 SEIU
              United Healthcare Workers East; 16 Civ. 9630 (RA) (RLE)

Dear Judge Abrams:

      We represent Plaintiff Yemelyan Shipkevich and respectfully write with counsel for The
New York And Presbyterian Hospital (“NYPH”), to respectfully request that the Court adjourn the
October 9, 2020 telephonic status conference. Dkt. 180.

       Shipkevich and NYPH are privately mediating on December 1, 2020.

       The Parties respectfully request that the Court adjourn the status conference until
December 8, 2020, or later. By December 7, the Parties will apprise the Court as to whether they
have resolved this matter.

       This is the first request to adjourn this status conference.


                                                       Respectfully submitted,


                                                       Andrea M. Paparella
                                                  Application granted. The scheduling conference currently scheduled for
cc:    Brian Gilbert Cesaratto, Esq. (by ECF)
       James Stuart Frank, Esq. (by ECF)          October 9, 2020 is hereby adjourned until December 11, 2020 at 2:00 pm.
       Robert H. Stroup, Esq. (by ECF)            SO ORDERED.
       Micah Wissinger, Esq. (by ECF)

                                                  _____________
                                                  Ronnie Abrams, U.S.D.J.
                                                  October 7, 2020
